DETAILED ACTION
PART III REASONS FOR ALLOWANCE
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. This office action is in response to the amendment filed on 04/14/21. In view of the terminal disclaimer filed on 04/14/21, and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims. Claims 18 ,26, 28-30 and 32 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

                                                   
2.          The following is an examiner's statement of reasons for allowance: 
     The prior art of record teaches different ways of allowing printing by unknown user(s) 
or quest user(s).  However, the prior art of record fails to teach, or suggest the claimed 
limitations of (in combination with other features in the claims),  an image forming apparatus (or 
method or computer program) displaying a list of print jobs associated with the authenticated user,
executing one or more print jobs selected from the displayed list in accordance with an instruction for 
executing the one or more print jobs, holding a setting indicating whether to cancel a print job for 
which a job owner name has not been set, and in a case where a setting for canceling a print job for 
which a job owner name has not been set is held, canceling a received print job for which a job owner 
name has not been set, as recited by the independent claims. 
 
    Any comments considered necessary by Applicant must be submitted no later than 
the payment of the Issue Fee, and to avoid processing delays, should preferably accompany the Issue Fee. such submissions should be clearly labeled "comments on 
statement of Reasons for Allowance".   


3.  Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-

7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM. The fax phone number for this group is (571) 273-8300.
      

 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Marivelisse Santiago Cordero can be reached on (571) 272-7839. The fax 

phone number for the organization where this application or proceeding is assigned is 

571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.



Primary Examiner, Art Unit 2676
Gabriel I. Garcia
Primary Examiner
May 17, 2021